DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Full faith and credit has been given to the search and actions of previous examiners.
	The 101 rejections have been withdrawn in light of Applicant’s amendments and arguments, and because a hearing device that detects atrial fibrillation of the user, as claimed, is a practical application, thereby integrating any recited abstract idea into a practical application. Regarding the 102 and 103 rejections, Applicant misrepresents the teachings of Po. Paragraph 30 clearly discloses that the ear device can perform the processing, while paragraphs 35 and 79 inform us that the processing can occur in any one of the neuromodulation devices 200, which include the ear device 102. Note that similar limitations were rejected in claim 7, without argument. Applicant treats device 200 of Po, as merely a phone device, which based on the specification is not correct. In any event, if this is not clear enough, the secondary reference of Aumer also discloses local processing of physiological signals in an earpiece, which would make it obvious to incorporate such features in Po. It should also be noted that Claim 21 and dependent claims 42-45 explicitly conflate two different concepts: the detection of user compliance and the detection of atrial fibrillation. These two are separate, as originally disclosed, and the first one should follow the second. There is no original disclosure where the behavior of the user (as it relates to criteria, instructions and compliance) is used to detect fibrillation.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector…to detect …atrial fibrillation condition” in claims 5, 7, 11-13, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “hearing device” is interpreted according to the special definition of par. 23 of the specification (“Hearing device(s), such as first hearing device and/or second hearing device, are disclosed. In the present context, references to "the hearing device" refers to a first hearing device and/or to a second hearing device. The hearing device may be a hearable or a hearing aid, wherein the processor is configured to compensate for a hearing loss of a user. The hearing device may be of the behind-the-ear (BTE) type, in- the-ear (ITE) type, in-the-canal (ITC) type, receiver-in-canal (RIC) type or receiver-in-the- ear (RITE) type. The hearing aid may be a binaural hearing aid.”), not under 112f.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

1) Claims 21, 42-45 conflate the concept of determining compliance to instructions after the detection of fibrillation with the actual detection of fibrillation based on HRV and motion. However, according to the original disclosure the instructions and the detection of user behavior (compliance to instructions) are not explicitly part of the detection of fibrillation. A person having ordinary skill in the art would not have reasonably concluded from the original disclosure that the hearing device detects fibrillation based on the sensor (e.g. HRV, motion) and based on the behavior of the user as it relates to following instructions or not, and relevant criteria. In the original disclosure, par. 57-58, 82, 102, 112 are the sections related to instructions, behavior and criteria, and none of them mention specifically using the compliance behavior to the instructions as part of the detection of fibrillation. In contrast, the disclosure mentions: “[T]hereby a user is guided through how to react on the AFib condition, and reminded if he/she does not act accordingly”. Thus, the instructions and everything related to them, are post detection of AFib. Thus, claims 42-45, fail the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-15, 17-18, 26-28,34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0324105 by Po in view of US 2019/0373377 by Larsen and US 20170112447 by Aumer.
Regarding Claim 1, Po teaches a hearing device (ear device 102 which can be a hearing aid, see par. 30) comprising: 
a first microphone configured to provide a first input signal (par. 35, 47 indicate neuromodulation system device 200/202 can describe the components/function of ear device 102. Device 200 can include microphone 218, see par. 37, 59); 
a first processor unit (204); 
a receiver (speakers 216); 
a first sensor (212) configured to provide a first sensor signal for detecting an atrial fibrillation condition of the user (e.g. par. 73).  
Po does not explicitly teach a first processor unit configured to provide a processed signal based on the first input signal to compensate for a hearing loss of a user of the first hearing device and a receiver configured to output sound based on the processed signal.
However, Larsen teaches a health monitoring hearing device (par. 61) with a first processor unit configured to provide a processed signal based on the first input signal to compensate for a hearing loss of a user of the first hearing device and a receiver configured to output sound based on the processed signal (par. 4-5,41-42: signal/sound processor that takes inputs from the microphone and modifies the signal to compensate for the hearing loss of the user, wherein the processed signal is sent to a receiver/ loudspeaker, see also Fig. 2).
In view of the teachings of Larsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal processor for hearing loss compensation as is disclosed by Larsen to hearing device taught by Po because Po (par. 30) teaches that the ear device can be implemented in a hearing aid and the signal processing components taught by Larsen are necessary and well-known component of hearing aid in order to provide signals to the speaker/receiver that can compensate for hearing (Larsen, par. 4).
Po as modified by Larsen does teach that the earpiece, now a hearing device, is configured to process the first sensor signal to detect the atrial fibrillation condition of the user (Paragraph 30 clearly discloses that the ear device can perform the processing, while paragraphs 35 and 79 inform us that the processing can occur in any one of the neuromodulation devices 200, which include the ear device 102). 
In the alternative, in order to expedite prosecution, if Po’s disclosure is not found to clearly disclose that the hearing device is configured to process the first sensor signal to detect the atrial fibrillation condition of the user: Aumer teaches an analogous earpiece device which processes sensor signals to detect a health condition, including atrial fibrillation (e.g. abstract, par. 80-81, 94 and Fig. 1A-1B). According to Aumer, the processing can be equivalently performed locally or remotely (e.g. par. 63, 80-81, Fig. 3: processor 40 can be part of the earpiece). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate local processing for the detection of atrial fibrillation in an earpiece according to the teachings of Po, as taught by Aumer, as this would only amount to a selection among known and equivalent mechanisms to predictably process the signals to detect atrial fibrillation, and this could be used to enhance privacy in the handling of medical information and/or reduce the processing requirements of accessory devices (or for the purpose of validating the detection by the accessory device).
Regarding Claim 2, Po as modified in claim 1 teaches the hearing device according to claim 1, wherein the receiver is configured to output an audio signal indicative of the atrial fibrillation condition (Po, see par. 59, 81: speakers output audible alert that atrial fibrillation is occurring).
Regarding Claim 3, Po as modified in claim 1 teaches the hearing device according to claim 1, further comprising a communication unit (Po teaches network interface 210 and transceiver 214 and communication module 232) configured to transmit first sensor data away from the hearing device, the first sensor data being based on the first sensor signal (Po in par. 30 teach that the ear device can send physiological data to other devices, see also 29,32,36,47).
Regarding Claim 4, Po as modified in claim 1 teaches the hearing device according to claim 1, comprising an earpiece, wherein the receiver and the first sensor are at the earpiece (Po in par. 30 describes ear device 102 as an earpiece which contains a speaker/sensor. Larsen, Fig. 1-3, also teach an earpiece that contains sensor for heart rate and a receiver).
Regarding Claims 7 and 13, Po as modified in claim 1 teaches the hearing device according to claim 4, further comprising a detector in the earpiece, wherein the detector is configured to detect the atrial fibrillation condition of the user based on the first sensor signal (as discussed in Claim 1).
Regarding Claims 6 and 8, Po as modified in claim 1 teaches the hearing device according to claim 1, wherein the first sensor is configured for placement in an ear canal of the user (par. 30 discloses that the entire earpiece is fully in the ear, thus the sensor must be capable of being in the ear canal, which is all that this claim requires). Nevertheless, in the event that it is determined that par. 30 of Po does not implicitly disclose the claimed intended use of the first sensor configured for placement in an ear canal of the user, Larsen teaches a hearing device with a first sensor configured for placement in an ear canal of the user [Larsen (par. 61) and Fig 2 indicate that the in-ear device can include HRV and/or 10 SpO2/oxygenation sensor, the equivalent of the first sensor taught by Po. Larsen’s Fig 3 shows the in-ear piece in the ear canal and labels the ear piece in the ear canal as containing temperature and other sensors see also (par. 12)]. In view of the teachings of Larsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensors in the ear canal as is disclosed by Larsen to the hearing aid device as taught by modified Po, as this would only amount to a selection among known, limited and equivalent options in placing the sensor to predictable detect HR/HRV, and in order to place the sensors in close contact with the user’s body, which is disclosed as desirable by Larsen (par. 7,19).
Regarding Claim 9, Po as modified in claim 1 teaches the hearing device according to claim 1, wherein the first sensor is configured for placement at a concha of the user (par. 30 discloses that the entire earpiece is fully in the ear, thus the sensor must be capable of being placed at a concha, which is all that this claim requires). Nevertheless, in the event that it is determined that par. 30 of Po does not implicitly disclose the claimed intended use of the first sensor configured for placement at a concha of the user, Aumer teaches a physiological monitoring ear device where a first sensor is configured for placement at a concha of the user (par. 72 teaches placing an optical sensor, the equivalent of Po’s first sensor, at the concha). In view of the teachings of Aumer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor positionable at the concha in a device according to the teachings of Po, in order to place the sensor in a region with high perfusion and more resistant to motion noise, and therefore produce a high-quality signal (Aumer, par. 72).
Regarding Claim 10, Po as modified in claim 1 teaches the hearing device according to claim 1, further comprising a motion sensor configured to provide a first motion sensor signal [sensor 212 can include inertial sensors, accelerometers and gyroscopes (par. 57-58)].
Regarding Claim 11, Po as modified in claim 1 teaches the hearing device according to claim 10, further comprising a detector configured to detect the atrial fibrillation condition of the user based on the first motion sensor signal (par. 58 teaches that motion signals from inertial sensors can be used to remove motion artifacts from the optically measured heart rate signal, wherein the filtered heart signal is used to detect atrial fibrillation (par. 34,86). The filtered heart rate signal is a result of both the motion signal and the heart rate signal, and therefore afib detection using this signal is also based on the motion signal).
Regarding Claim 14, Po as modified in claim 1 teaches a hearing system comprising the hearing device of claim 1, and an additional hearing device, wherein the additional hearing device comprises a second sensor configured to provide a second sensor signal for detecting the atrial fibrillation condition of the user (Fig. 1, par. 29-30: two earpieces).
Regarding Claims 15 and 17-18, Po as modified in claim 1 teaches a hearing system comprising the hearing device of claim 1, and an accessory device (par. 31,35,47: 106-ANS management device which can be a smartphone or wearable 104 device), wherein the accessory device is configured to output a signal indicative of the atrial fibrillation condition (par. 9, 46, 73: user is alerted of fibrillation via the smartphone), wherein the accessory device is configured to output the signal by displaying, on a display of the accessory device, a user interface element indicative of the atrial fibrillation condition (par. 81: alert is displayed).
Regarding Claims 26, 34-36, and 40, Po teaches a method performed by a hearing system comprising a first hearing device configured to be worn by a user (ear device 102, par. 30 indicates that 102 is a hearing aid), the method comprising: 
providing sensor data, the sensor data comprising first sensor data indicative of a first sensor signal from a first sensor of the first hearing device arranged at a first ear of the user (Fig. 3, par. 30,34,74,76: step 302); 
detecting, by the first hearing device, an atrial fibrillation condition of the user based on, wherein the detecting the atrial fibrillation comprises processing the first sensor data by the first hearinq device (par. 46,76-79: step 304; par. 30,35,79); 
and outputting, by the first hearing device, a first output signal indicative of the detected atrial fibrillation condition (par. 73,80,81: step 303; par. 30,35,46,79: the alert is issued by device 200 which may be the ear piece).
Po does not explicitly teach a first processor unit configured to provide a processed signal based on the first input signal to compensate for a hearing loss of a user of the first hearing device and a receiver configured to output sound based on the processed signal.
However, Larsen teaches a health monitoring hearing device (par. 61) with a first processor unit configured to provide a processed signal based on the first input signal to compensate for a hearing loss of a user of the first hearing device and a receiver configured to output sound based on the processed signal (par. 4-5,41-42: signal/sound processor that takes inputs from the microphone and modifies the signal to compensate for the hearing loss of the user, wherein the processed signal is sent to a receiver/ loudspeaker, see also Fig. 2).
In view of the teachings of Larsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal processor for hearing loss compensation as is disclosed by Larsen to hearing device taught by Po because Po (par. 30) teaches that the ear device can be implemented in a hearing aid and the signal processing components taught by Larsen are necessary and well-known component of hearing aid in order to provide signals to the speaker/receiver that can compensate for hearing (Larsen, par. 4).
Po as modified by Larsen does teach that the earpiece, now a hearing device, is configured to process the first sensor signal to detect the atrial fibrillation condition of the user (Paragraph 30 clearly discloses that the ear device can perform the processing, while paragraphs 35 and 79 inform us that the processing can occur in any one of the neuromodulation devices 200, which include the ear device 102). 
In the alternative, in order to expedite prosecution, if Po’s disclosure is not found to clearly disclose that the hearing device is configured to process the first sensor signal to detect the atrial fibrillation condition of the user: Aumer teaches an analogous earpiece device which processes sensor signals to detect a health condition, including atrial fibrillation (e.g. abstract, par. 80-81, 94 and Fig. 1A-1B). According to Aumer, the processing can be equivalently performed locally or remotely (e.g. par. 63, 80-81, Fig. 3: processor 40 can be part of the earpiece). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate local processing for the detection of atrial fibrillation in an earpiece according to the teachings of Po, as taught by Aumer, as this would only amount to a selection among known and equivalent mechanisms to predictably process the signals to detect atrial fibrillation, and this could be used to enhance privacy in the handling of medical information and/or reduce the processing requirements of accessory devices (or for the purpose of validating the detection by the accessory device). 
Regarding Claim 27, Po as modified in claim 26 teaches the method of claim 26, wherein the hearing system comprises a second hearing device, wherein the sensor data comprises second sensor data indicative of a second sensor signal from a second sensor of the second hearing device arranged at a second ear of the user, and wherein the act of detecting the atrial fibrillation condition of the user is performed also based on the second sensor data (Fig. 1 shows two earpieces. Par. 29 also indicates that more than one earpieces can be used).
Regarding Claim 28, Po as modified in claim 26 teaches the method of claim 26, wherein the first output signal is output via the first hearing device, and wherein the first output signal comprises a first audio signal (as discussed in Claim 26).
Regarding Claim 37, Po as modified in claim 26, wherein the first hearing device comprises a motion sensor, and wherein the method further comprises: obtaining motion data, the motion data comprising first motion data indicative of a first motion sensor signal from the motion sensor; wherein the atrial fibrillation condition of the user is detected based also on the first motion data (par. 58 teaches that motion signals from inertial sensors can be used to remove motion artifacts from the optically measured heart rate signal, wherein the filtered heart signal is used to detect atrial fibrillation (par. 34,86). The filtered heart rate signal is a result of both the motion signal and the heart rate signal, and therefore afib detection using this signal is also based on the motion signal).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer as applied to claim 26 above, and further in view of Ravuvari (US 2019/0065777).
Regarding claim 29, Po as modified in claim 26 teaches the method according to claim 26, the hearing system also comprises an accessory device (104 and/or 106). Po does not explicitly teach that the method further comprises: detecting a user activation of the accessory device; and outputting a second output signal indicative of the detected atrial fibrillation condition. Note that Po (par. 81) does teach outputting a notification indicative of atrial fibrillation on a display but does not teach doing this in response to device activation.
Ravuvari does teach an accessory device that detecting a user activation of the accessory device; and outputting a second output signal [Ravuvari (par.46) teaches a smart phone device where notifications for sensitive information are hidden until the user activates the device unlocking device by confirming the user identity].
In view of the teachings of Ravuvari, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying notifications such as the notifications of atrial fibrillation taught by Po only when the device is unlocked/activated as is disclosed by Ravuvari in order ensure that the person’s heath condition, which can be considered private or sensitive information, remains secure and only seen in private by the user [Ravuvari (par. 2,3)].
Regarding claim 30, Po teaches the method according to claim 29, wherein the act of outputting the second output signal indicative of the detected atrial fibrillation condition comprises displaying, on ad is play of the accessory device, a user interface element indicative of the detected atrial fibrillation condition (See rejection of claim 29). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer/Ravuvari as applied to claim 29 above, and further in view of Kaib (US 2017/0007129).
Regarding claim 31, Po as modified in Claim 26 teaches the method according to claim 29, further comprising: displaying, on the display of the accessory device (par. 81), yet it does not explicitly disclose a user interface element indicative of a transmit action; detecting a user selection of the user interface element; and in accordance with the detected user selection of the user interface element, trans mitting the sensor data to a server device.
Kaib does teach a monitoring system with an accessory device that is configured to display a user interface element indicative of a transmit action; and wherein the accessory device is configured to transmit data associated with the first sensor signal to a server device after the user interface element has been selected (par. 199 teaches that an external medical device can display on a screen a request for user to consent to transmitting and releasing data to a remote location and the user must then actuate a button or select an icon on the screen. Par. 136-137 indicate that the external medical device can be smart phone/mobile device, making it the equivalent of the accessory device taught by Po)
In view of the teachings of Kaib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmit user interface as is disclosed by Kaib to the user interface of the accessory/mobile electronic device taught by Po in order to give the user ability to consent/choose whether to send data before transmitting to a third party or remote location (Kaib, par. 199).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer/Ravuvari as applied to claim 29 above, and further in view of Albert (US 2016/0331247)
Regarding claim 32, Po as modified in Claim 26 teaches the method according to claim 29, further comprising: displaying, on the display of the accessory device (par. 81), yet does not explicitly disclose a user interface element indicative of a measurement action to measure a heart condition; detecting a user selection of the user interface element; and in accordance with the detected user selection of the user interface, performing a heart condition measurement with the accessory device.
Albert does teach a monitoring system where an accessory device is configured to display a user interface element indicative of a measurement action to measure a heart condition; and wherein the accessory device is configured to perform a heart condition measurement after the user interface element has been selected (par. 68 teaches that wearable monitor can first detect a possible case of the atrial fibrillation using a combination of heart rate, HRV, and motion signals like the system of Po. Upon detection can be prompted visually on the smartwatch or smart phone, equivalent to the accessory device, to touch the device to measure the ECG, which touching is equivalent of selecting).
In view of the teachings of Albert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface prompting an additional measurement using ECG as is disclosed by Albert to the interface of the accessory device taught by the combination of Po and Larsen in order to confirm the existence of atrial fibrillation using ECG (Albert, par. 69).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer/Ravuvari as applied to claim 29 above, and further in view of Shalon (US 2006/0064037). 
Regarding claim 33, Po as modified in Claim 26 teaches the method according to claim 29, but does not explicitly teach outputting, by the accessory device, user instruction to the user; detecting user behavior of the user; outputting a signal indicative of non-compliance with the user instruction if the user behavior does not correspond to the user instruction. Shalon does teach a monitoring system that includes a mobile device (par. 22) that outputs user instruction to the user; detecting user behavior of the user; outputting a signal indicative of non-compliance with the user instruction if the user behavior does not correspond to the user instruction [Shalon (par. 301,329,341) teaches providing instructions to the user via various interfaces of the system and detecting whether the user's behavior is compliant. Shalon (par. 268) teaches outputting different signals based on either compliance or non-compliance]. In view of the teachings of Shalon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions and compliance outputs as is disclosed by Shalon to the user interface taught by Po in order to encourage the engage in the desired behaviors (Shalon, par. 268).


Claims 12 and 38-39, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer as applied to claim 10-11 and 37 above, and further in view of Heneghan (US 10,398,381).
Regarding claim 12, 38-39, 42-44 Po as modified in claim 1 and 26 teaches the hearing device according to claims 10-11 and 37, but Po does not explicitly teach that the detector is configured to detect the atrial fibrillation condition of the user based on a comparison between the first motion data and a first motion threshold, wherein the hearing device is configured to determine whether a behavior of the user satisfies a criterion based on the first motion sensor signal; and wherein the hearing device is configured to detect the atrial fibrillation condition of the user based on the sensor data and also based on whether the behavior of the user satisfies the criterion.
Heneghan teaches a wearable monitoring device where the detector is configured to detect an atrial fibrillation condition of the user based on a comparison between first motion data and a first motion threshold (Heneghan col 8 Il. 24-52, col 9 Il. 1-39, col 10 II. 4-12 teaches comparing the motion signal to a threshold and detecting periods of low motion or sleep. Based on the determination of low motion, the device selectively records/changes sampling and/or analyzes the PPG signal to determine cardiac arrhythmias which includes atrial fibrillation see also Figs 1A, 1B, and 1E).
In view of the teachings of Heneghan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include atrial fibrillation detection based on a motion threshold as is disclosed by Heneghan to the atrial fibrillation detector taught by the combination of Po and Larsen in order to avoid using poor quality PPG signals during periods of high motion when determining atrial fibrillation (see Heneghan col 7 Il. 13-18).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer as applied to claim 15 above, and further in view of Kaib (US 2017/0007129).
Regarding claim 19, Po as modified in Claim 1 teaches the hearing system according to claim 15, but Po does not explicitly teach that the accessory device is configured to display a user interface element indicative of a transmit action, and wherein the accessory device is configured to transmit data associated with the first sensor signal to a server device after the user interface element has been selected.
Kaib does teach a monitoring system with an accessory device that is configured to display a user interface element indicative of a transmit action; and wherein the accessory device is configured to transmit data associated with the first sensor signal to a server device after the user interface element has been selected (par. 199 teaches that an external medical device can display on a screen a request for user to consent to transmitting and releasing data to a remote location and the user must then actuate a button or select an icon on the screen. Par. 136-137 indicate that the external medical device can be smart phone/mobile device, making it the equivalent of the accessory device taught by Po)
In view of the teachings of Kaib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmit user interface as is disclosed by Kaib to the user interface of the accessory/mobile electronic device taught by Po in order to give the user ability to consent/choose whether to send data before transmitting to a third party or remote location (Kaib, par. 199).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Larsen/Aumer as applied to claim 15 above, and further in view of Albert (US 2016/0331247)
Regarding claim 20, Po as modified in Claim 1 teaches the hearing system according to claim 15, but Po does not explicitly that the accessory device is configured to display a user interface element indicative of a measurement action to measure a heart condition; and wherein the accessory device is configured to perform a heart condition measurement after the user interface element has been selected.
Albert does teach a monitoring system where an accessory device is configured to display a user interface element indicative of a measurement action to measure a heart condition; and wherein the accessory device is configured to perform a heart condition measurement after the user interface element has been selected (par. 68 teaches that wearable monitor can first detect a possible case of the atrial fibrillation using a combination of heart rate, HRV, and motion signals like the system of Po. Upon detection can be prompted visually on the smartwatch or smart phone, equivalent to the accessory device, to touch the device to measure the ECG, which touching is equivalent of selecting).
In view of the teachings of Albert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface prompting an additional measurement using ECG as is disclosed by Albert to the interface of the accessory device taught by the combination of Po and Larsen in order to confirm the existence of atrial fibrillation using ECG (Albert, par. 69).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Po in view of Heneghan (US 10,398,381).
Regarding Claim 21, Po teaches an electronic device [106- ANS management device which can be a smartphone. Wearable device 104 would also meet the limitation since the applicant's specification (par. 24,36) indicates that the electronic device/accessory device can be smart watch (par. 31). Po (par. 35, 47) further indicates neuromodulation system device 200/202 can describe the components/function of ear device 102, 25 wearable device 104 and 106], comprising: 
a communication interface configured to communicate with a hearing device that is configured to be worn by a user of the electronic device [note that the hearing device is not positively recited, thus as long as the communication interface is able to communicate with a remote device, it would meet the claims; in this case, network interface 210 and transceiver 214 and communication module 232 are explicitly capable of communicating with a hearing device, see par. 29, 30, 32,36,47]; and 
a processing unit (e.g. processor of 200); 
wherein the processing unit is configured to obtain, via the communication interface, a sensor data transmitted from the hearing device (again, the hearing device is not positively recited as it is only a part of an intended use, thus as long as the processor is capable of receiving sensor data, it would meet the claims; in this case, par. 32 states that the ANS management devices 106 may be configured to perform some or all of the following functions: process physiological signals communicate with other devices (e.g. receive physiological data from other devices’ where the other devices would include ear device 102. The physiological signals from the ear 5 device can include photoplethysmography/pulse oximeter signals from ear device which can used to determine an ANS dysfunction (par. 34, 46). ANS dysfunction includes atrial fibrillation see par. 28); 
wherein the processing unit is configured to obtain motion data and to detect an atrial fibrillation condition of the user based on the sensor data and the motion [sensor 212 can include inertial sensors, accelerometers and gyroscopes (par. 57-58);  par. 58 teaches that motion signals from inertial sensors can be used to remove motion artifacts from the optically measured heart rate signal, wherein the filtered heart signal is used to detect atrial fibrillation (par. 34,86). The filtered heart rate signal is a result of both the motion signal and the heart rate signal, and therefore fibrillation detection using this signal is also based on the motion signal]; and 
wherein the electronic device is configured to output a signal indicative of the atrial fibrillation condition (e.g. par. 73, 81: alert of fibrillation).

Po does not explicitly disclose that the processing unit is configured to determine whether a behavior of the user satisfies a criterion based on the motion data and to detect an atrial fibrillation also based on whether the behavior of the user satisfies the criterion.
However, Heneghan teaches a wearable monitoring device where the detector is configured to detect an atrial fibrillation condition of the user based on both behavior detection from motion data and optical data for heart rate (Heneghan col 8 Il. 24-52, col 9 Il. 1-39, col 10 II. 4-12 teaches comparing the motion signal to detect periods of low motion or sleep. Based on the determination of low motion, the device selectively records/changes sampling and/or analyzes the optical PPG heart signal to determine cardiac arrhythmias which includes atrial fibrillation see also Figs 1A, 1B, and 1E).
In view of the teachings of Heneghan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include atrial fibrillation detection based on behavior detection as well as optical physiological data as is disclosed by Heneghan to the atrial fibrillation detector taught by Po in order to avoid false alarms, and using poor quality PPG signals during periods of high motion when determining atrial fibrillation (see Heneghan col 7 Il. 13-18).
Regarding Claim 22, Po as modified in Claim 21 teaches he electronic device according to claim 21, wherein the processing unit of the electronic device comprises a detector configured to detect the atrial fibrillation condition based on the sensor data (See 112f regarding the interpretation of the “detector”. Po teaches that processor 204 includes ANS management module 230 which can analyze physiological signals, HR and HRV, to determine atrial fibrillation, see par. 46,73).
Regarding Claim 23, Po as modified in Claim 21 teaches the electronic device according to claim 21, further comprising a display configured to output the signal indicative of the atrial fibrillation condition (e.g. par. 73,81: alert is displayed).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Heneghan as applied to claim 23 above, and further in view of Kaib (US 2017/0007129).
Regarding claim 24, Po as modified in Claim 21 teaches the hearing system according to claim 23, but Po does not explicitly teach that the accessory device is configured to display a user interface element indicative of a transmit action, and wherein the accessory device is configured to transmit data associated with the first sensor signal to a server device after the user interface element has been selected.
Kaib does teach a monitoring system with an accessory device that is configured to display a user interface element indicative of a transmit action; and wherein the accessory device is configured to transmit data associated with the first sensor signal to a server device after the user interface element has been selected (par. 199 teaches that an external medical device can display on a screen a request for user to consent to transmitting and releasing data to a remote location and the user must then actuate a button or select an icon on the screen. Par. 136-137 indicate that the external medical device can be smart phone/mobile device, making it the equivalent of the accessory device taught by Po)
In view of the teachings of Kaib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmit user interface as is disclosed by Kaib to the user interface of the accessory/mobile electronic device taught by Po in order to give the user ability to consent/choose whether to send data before transmitting to a third party or remote location (Kaib, par. 199).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Heneghan as applied to claim 23 above, and further in view of Albert (US 2016/0331247)
Regarding claim 25, Po as modified in Claim 21 teaches the hearing system according to claim 23, but Po does not explicitly that the accessory device is configured to display a user interface element indicative of a measurement action to measure a heart condition; and wherein the accessory device is configured to perform a heart condition measurement after the user interface element has been selected.
Albert does teach a monitoring system where an accessory device is configured to display a user interface element indicative of a measurement action to measure a heart condition; and wherein the accessory device is configured to perform a heart condition measurement after the user interface element has been selected (par. 68 teaches that wearable monitor can first detect a possible case of the atrial fibrillation using a combination of heart rate, HRV, and motion signals like the system of Po. Upon detection can be prompted visually on the smartwatch or smart phone, equivalent to the accessory device, to touch the device to measure the ECG, which touching is equivalent of selecting).
In view of the teachings of Albert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface prompting an additional measurement using ECG as is disclosed by Albert to the interface of the accessory device taught by the combination of Po and Larsen in order to confirm the existence of atrial fibrillation using ECG (Albert, par. 69).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Po/Heneghan as applied to claim 21 above, and further in view of Shalon (US 2006/0064037). 
Regarding Claim 41, Po as modified in Claim 21 teaches the electronic device of claim 21, but does not explicitly teach outputting, by the accessory device, user instruction to the user; detecting user behavior of the user; outputting a signal indicative of non-compliance with the user instruction if the user behavior does not correspond to the user instruction. Shalon does teach a monitoring system that includes a mobile device (par. 22) that outputs user instruction to the user; detecting user behavior of the user; outputting a signal indicative of non-compliance with the user instruction if the user behavior does not correspond to the user instruction [Shalon (par. 301,329,341) teaches providing instructions to the user via various interfaces of the system and detecting whether the user's behavior is compliant. Shalon (par. 268) teaches outputting different signals based on either compliance or non-compliance]. In view of the teachings of Shalon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions and compliance outputs as is disclosed by Shalon to the user interface taught by Po in order to encourage the engage in the desired behaviors (Shalon, par. 268).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792